THE COURT.
In this habeas corpus proceeding petitioner seeks his release from custody in the Los Angeles County Jail. He is confined pursuant to an order of the Los Angeles County Superior Court that modified the terms of probation imposed when petitioner was convicted in 1960 of violating Penal Code, section 470.
The 1960 probation order required petitioner to serve the first year in the county jail. After serving only 44 days he escaped, and probation was revoked on March 1, 1961. He was ultimately apprehended and brought before the superior court on June 15, 1965, for further proceedings. The court heard testimony regarding the petitioner’s employment during the time he was a fugitive and about his future plans for employment and residence in the State of Montana and again granted probation. The minute order provides:" Again placed on probation. Spend first ninety days in County Jail. Probation terminates on release. Remanded."
The petitioner has served 90 days in the Los Angeles County Jail pursuant to that order. The Attorney General agrees that petitioner has complied with the court’s order of June 15, 1965, and that the writ should therefore issue.
The petition for a writ of habeas corpus is granted, and petitioner is discharged from custody. This order is final forthwith.